DETAILED ACTION
This office action is in response to is in response to the RCE and amendments filed 8 February 2021 for application 15/487117 filed on 13 April 2017. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 8 February 2021 has been accepted. It is noted that, in the amendments filed 8 February 2021, claim 3 was canceled and claims 23 and 24 are new.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in telephone and email correspondences with Stu Wagner (Reg. No. 74548) on 9 March 2021.
The application has been amended as follows:
Please see attached Examiner’s amendment to claims 1 and 6. Claim 24 has been canceled by the Examiner’s Amendment.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 has been amended to include the following: 
 “during the first inference mode, the first portion of the plurality of synapses is configured to be enabled and the second portion of the plurality of synapses is configured to be disabled such that the artificial neural network is configured to classify incoming data at a lower bit precision;  
during the first inference mode, the artificial neural network is configured to monitor the artificial neural network, such that the control system selects the second inference mode when a triggering event is detected based on a classification result during the first inference mode; 
and during the second inference mode, the second portion of the plurality of synapses is configured to be enabled such that the artificial neural network is configured to classify the incoming data at a higher bit precision than the first inference mode.
It is additionally noted that claims the rejections under 35 USC 112(a) have been withdrawn in light of the amendments filed 8 February 2021. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-2, 5-10, and 13-23 are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LEWIS KULP whose telephone number is (571)272-7983.  The examiner can normally be reached on M, Th, F 8-5:30; Tu 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki, can be reached on 571-272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT LEWIS KULP/Examiner, Art Unit 2122                                                                                                                                                                                                        

/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122